Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7623826. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in each and every aspect and are thus anticipated by the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8290430. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in each and every aspect and are thus anticipated by the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8755740. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in each and every aspect and are thus anticipated by the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.  9407351. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in each and every aspect and are thus anticipated by the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10582396. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in each and every aspect and are thus anticipated by the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20   of U.S. Patent No. 10785660. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in each and every aspect and are thus anticipated by the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20   of U.S. Patent No.  11057781. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in each and every aspect and are thus anticipated by the patent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-7, 9-14 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kummetz (US 2005/0215193)
1. Kummetz discloses a method of extending a signal in cellsite infrastructure applications, the method comprising: processing, for retransmission, a received signal through a digital signal processor and a composite multi-sub-bandpass filter. [0052-0053, 0016; Adaptive FIR filter]

3. The method of claim 1 wherein the processing includes filtering with an image noise filter. [0052, echo(image) is eliminated]

4. The method of claim 1 further comprising processing for retransmission with a simplified frequency architecture. [0086]

5. The method of claim 4 further comprising processing for retransmission with a high reference oscillator frequency. [0086, the initial frequency is downconverted from a higher frequency]

6. The method of claim 1 further comprising selecting one or more sub-bands of the composite multi-sub-bandpass filter using a user interface. [0016, it is channel selective meaning the filter  passes multiple bands]

7. The method of claim 1 wherein the processing includes adaptive cancellation of a transmitter wrap-around leakage. [0052-0053, 0016, cancellation in the feedback path is shown]


9. A method comprising:
receiving one or more composite signals with a donor antenna;
amplifying and re-radiating a downlink of the one or more composite signals with a coverage antenna; receiving one or composite signals with the coverage antenna; amplifying and re-radiating an uplink of one or more composite signals with the donor antenna from the coverage antenna;  [0016. It is clearly shown to be a bidirectional repeater wherein there is an uplink and downlink path from donor to cover and from coverage to donor]
and
processing the one or more composite signals of the downlink and the uplink with a digital signal processor and a composite multi-sub-bandpass filter. [0052-0053; 0016, bands/channels are selectively band passed]

10. The method of claim 9 wherein the one or more composite signals of the downlink and the uplink are received and transmitted by one or more mobile handsets. [016, signals are communicated with a mobile handset]

11. The method of claim 9 wherein the coverage antenna is a single antenna. [0016 in the described embodiment it is explained in terms of a single coverage antenna and a single donor antenna]

12. The method of claim 9 wherein the coverage antenna is an array of antennas with an associated feed structure. [0105, commercial systems described, such as GSM, have arrays of antennas with feed structures]

13. The method of claim 9 further comprising selecting one or more sub-bands using a user interface. [0105, a commercial wireless system is used meaning the user selects to make a phone call, for example using GSM and thus selects one or more subbands to be used in communications]

14. The method of claim 9 wherein the processing includes adaptive cancellation of a transmitter wrap-around leakage. [0052-0053, 0016, cancellation in the feedback path is shown]


16. A method of extending a signal in wireless telephony services, the method comprising: bi- directionally extending wireless telephony signals through a digital signal processor and a composite multi-sub-bandpass filter. [0052-0053, 0016; Adaptive FIR filter]

17. The method of claim 16 further comprising selecting one or more sub-bands using a user interface. [0105, a commercial wireless system is used meaning the user selects to make a phone call, for example using GSM and thus selects one or more subbands to be used in communications]

18. The method of claim 16 wherein the wireless telephony signals are bi-directionally extended between a donor antenna and a coverage antenna. [0016]

19. The method of claim 18 wherein the donor antenna and the coverage antenna are outside. [0105-0106, wireless systems, particularly GSM UMTS and IS95 as shown are implemented outdoors  (it is presumed that applicant means outdoors by “outside” as outside is not defined in the specification, and otherwise it is unclear what it is outside of), further, the use of something indoors or outdoors is not a patentable distinction, as claimed the invention would function identically indoors or outdoors without further limits]

20. The method of claim 18 wherein the coverage antenna is an array of antennas with an associated feed structure including a portion of which is inside. [0105, commercial systems described, such as GSM, have arrays of antennas with feed structures]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kummetz in view of Le Bars (US 2003/0232607).
Regarding claim 2, Kummetz discloses the method of claim 1 but does not disclose using a Hilbert filter. Le Bars discloses an analogous wireless communications system wherein the filtering may use a Hilbert filter facility in place of FIR. [0083] Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use Hilbert filtering as it performs the identical function, would be programmable and thus not require more hardware, and provide the advantage of more analytical data than a Fourier transform.


Claims 8, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kummetz in view of Pham (US 2002/0181699)
Regarding claims 8 and 15, Kummetz discloses the methods of claim 7 and 14, including FIR processing, but does not expressly disclose adaptive weighting. han discloses an analogous system wherein the adaptive cancellation includes an adaptively weighted transmission sample. [0068]  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use adaptive weighting for transmission in order to better deal with time varying information. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648